United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, SAGINAW POST
OFFICE, Saginaw, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1746
Issued: March 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 30, 2009 appellant, through his representative, filed a timely appeal from a
June 8, 2009 merit decision of the Office of Workers’ Compensation Programs, which affirmed a
November 14, 2008 decision denying his claim for compensation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained a left hand injury on March 7,
2007, as alleged.
FACTUAL HISTORY
This case was previously before the Board.1 On March 7, 2007 appellant, then a 50-yearold mail processor sustained injury when he picked up a tray of mail and his left hand went
numb. The Office accepted that he picked up a mail tray on March 7, 2007 and experienced
numbness in his left hand, but denied the claim on the grounds that he did not submit sufficient
medical evidence to establish an injury. By decision dated November 14, 2008, the Board
1

Docket No. 08-1443 (issued November 14, 2008).

affirmed the March 27, 2008 Office decision, finding that appellant did not provide a rationalized
medical opinion establishing that he sustained an injury causally related to the March 7, 2007
employment event. The findings of fact and conclusions of law from the prior decision are
hereby incorporated by reference.
On May 6, 2009 appellant, through his representative, filed a request for reconsideration.
In a March 27, 2008 medical report, Dr. Branislav Behan, a Board-certified orthopedic
surgeon, opined that appellant sustained symptoms of cubital tunnel syndrome while working as
a letter carrier. He stated that appellant’s position entailed a good amount of sorting, lifting and
flexing at his elbow. Dr. Behan opined that, although cubital tunnel syndrome could occur in
people that are not letter carriers, a job entailing repetitive hyperflexing and lifting could cause or
aggravate this condition. He maintained that appellant had signs and symptoms consistent with
cubital tunnel syndrome.
In a medical report dated April 9, 2009, Dr. Jeffrey F. Wirebaugh, Board-certified in
family medicine, stated that he evaluated appellant on March 5, 2009. He noted that appellant
worked as a distribution clerk for approximately 30 years, during which time he sorted mail by
hand. Dr. Wirebaugh stated that appellant’s employment duties included picking up trays of
mail with a variety of other lifting and reaching activities that involved constant and repetitive
flexion and extension of the elbows. On March 9, 2007 appellant developed sudden numbness
and tingling in his left forearm and hand while picking up a tray of mail at work. Diagnostic
studies established a diagnosis of cubital tunnel syndrome. Dr. Wirebaugh stated that appellant
continued to experience episodic tingling and numbness and that he lost some grip strength in the
left hand. He reported that appellant worked for 30 years in a position requiring continually
picking up trays of mail and flexing and extending the elbow to sort mail. Dr. Wirebaugh opined
that this type of activity is an accepted etiology of cubital tunnel syndrome. Appellant claimed
that he was not performing any outside activity that would place any kind of stress on the elbow
and there was no evidence of an arthritic change in the elbow or elsewhere in the body.
Dr. Wirebaugh opined that it was certainly more likely than not that appellant’s left cubital
tunnel syndrome was a result of his job duties as a distribution clerk for the employing
establishment.
By decision dated June 8, 2009, the Office again found that the medical evidence did not
establish that appellant sustained an injury causally related to the March 7, 2007 employment
incident. It noted that, if appellant believed his condition was due to repetitive work duties over
time, he could file an occupational disease claim (Form CA-2).
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act2
has the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence,3 including that he is an “employee” within the meaning of

2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).

2

the Act4 and that he filed his claim within the applicable time limitation.5 The employee must
also establish that he sustained an injury in the performance of duty as alleged and that his
disability for work, if any, was causally related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
The issue is whether appellant established that he sustained a left hand injury causally
related to the March 7, 2007 employment incident. The Board finds he has not met his burden of
proof.
In a March 27, 2008 medical report, Dr. Behan stated that appellant experienced
symptoms of cubital tunnel syndrome while working as a letter carrier. He reviewed appellant’s
employment duties including sorting and lifting and flexing at the elbow. Dr. Behan opined that
repetitive hyperflexing and lifting could cause or aggravate cubital tunnel syndrome. He did not
provide a rationalized opinion that appellant’s employment caused his cubital tunnel syndrome.
Although Dr. Behan noted that repetitive hyperflexing and lifting could cause the condition, this

4

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
6

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

8

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

opinion is equivocal in nature and insufficient to establish appellant’s claim.10 Further, the fact
that appellant experienced symptoms of cubital tunnel syndrome during his employment does not
establish causal relationship.11 Moreover, Dr. Behan did not mention the March 7, 2007
employment incident or discuss how appellant’s lifting a tray of mail on this date caused an
injury. Therefore, the Board finds this report is insufficient to establish appellant’s claim.
Further, in an April 9, 2009 medical report, Dr. Wirebaugh stated that, during appellant’s
30-year employment as a distribution clerk, he repeatedly picked up trays of mail and performed
a variety of other lifting and reaching activities involving constant and repetitive flexion and
extension of the elbows. He reported that on March 9, 2007 appellant developed sudden
numbness and tingling in his left forearm and hand while picking up a tray of mail at work and
that appellant continued to experience episodic numbness and tingling and loss of left hand grip
strength. Dr. Wirebaugh opined that appellant’s repetitive work duties were an accepted etiology
of cubital tunnel syndrome and that it was more likely than not appellant’s left cubital tunnel
syndrome was a result of his employment duties. He did not provide a comprehensive medical
opinion explaining how appellant’s lifting a tray of mail on March 7, 2007 caused the diagnosed
cubital tunnel syndrome. Rather, Dr. Wirebaugh only provided a speculative and unrationalized
opinion that appellant’s condition was likely related to his repetitive employment duties. Thus,
the Board finds that this report is similarly insufficient to establish appellant’s claim.12
The Board notes that the medical evidence of record suggests that appellant sustained
cubital tunnel syndrome as an occupational disease related to his repetitive employment duties
over a period of time greater than one work shift. However, this is not the issue in this case.
Appellant filed a traumatic injury claim alleging that he lifted a tray of mail on March 7, 2007
and experienced left hand numbness. Although advised on several occasions that he could file a
separate claim of occupational injury appellant has pursued his claim as a traumatic injury.13
There is no evidence that appellant intended to file other than a traumatic injury claim.14

10

Medical opinions which are speculative or equivocal in character have little probative value. Linda I. Sprague,
48 ECAB 386 (1997); Jennifer L. Sharp, 48 ECAB 209 (1996).
11

Neither the fact that the condition became apparent during a period of employment, nor the belief of appellant
that the condition was caused or aggravated by an employment condition, is sufficient to establish causal
relationship. See Ruby I. Fish, 46 ECAB 276 (1994); Frederick H. Coward, Jr., 41 ECAB 843 (1990).
12

See Linda I. Sprague, supra note 10; Victor J. Woodhams, supra note 9.

13

In a July 31, 2007 letter, the Office requested that appellant clarify whether he intended to file a claim for an
occupational disease or a traumatic injury. It again attempted to clarify the claim in an August 2, 2007 telephone
call, which was referenced in the September 5, 2007 its decision. Further, at the February 5, 2008 oral hearing, the
Office hearing representative addressed the issue of whether the claim should be adjudicated as an occupational
disease and requested appellant’s representative provide additional clarification. Moreover, the Board noted in the
November 14, 2008 decision that appellant may consider filing an occupational disease claim. No additional
statements or amplifying documents were filed.
14

Compare Barbara A. Weber, 47 ECAB 163 (1995) where appellant’s representative clarified on
reconsideration that he believed that the issue in the case was whether the factors of the appellant’s employment
caused an injury instead of whether appellant established an injury in the performance of duty. The Board held that
this statement amplified the case, such that the Office should have adjudicated the issue of an occupational disease.
In the instant case, no such statements were provided to show that appellant intended to claim an occupational
disease.

4

CONCLUSION
The Board finds that appellant did not establish that he sustained a left hand injury on
March 7, 2007, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2009 and November 14, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 17, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

